DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) XXX is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0215303 A1 to Ueno.
With respect to claim 1 Ueno discloses, in Fig. 1-35, an image sensor (200) (Fig. 7 and para 129) comprising: a pixel array (210) comprising a plurality of pixels (Fig. 7 and para 135); a ramp signal generator (360) configured to generate a ramp signal (para 168); and a comparison circuit (351) configured to output a comparison result signal by comparing a pixel signal output by the pixel array with the ramp signal (para 168), wherein the comparison circuit comprises (see Fig. 14): a first comparator stage (510) configured to output a first stage output signal according to a result of comparing the pixel signal with the ramp signal, to a first circuit node (A) (Fig. 14 and para 227-228); a limiter (530) comprising an n-type transistor (NT1) having one end connected to the first circuit node and an opposite end to which a power supply voltage (VDD) is applied (Fig. 14, 16A and para 229 and 233); and a second comparator stage (520) configured to generate the comparison result signal by shaping the first stage output signal (Fig. 14 and para 227-228).
With respect to claim 2 Ueno discloses, in Fig. 1-35, the image sensor of claim 1, wherein the power supply voltage is applied to a gate of the n-type transistor (Fig. 17; where the gate of transistor NT531, which is limiter 530, can be seen connected to VDD through transistor PT521).
With respect to claim 6 Ueno discloses, in Fig. 1-35, the image sensor of claim 1, wherein the limiter further comprises an inverter (PT521) connected to a gate of the n-type transistor (Fig. 14 and 17; where the second amp is seen as in inverter in Fig. 14 and connected to the gate of the limiter in Fig. 17).
Claims 15, 16 and 18 are rejected for similar reasons as claims 1, 2 and 6 respectively.
Claim 22 is rejected for similar reason as claim 1 above and because Ueno discloses a counter configured to generate the digital signal by determining a count at a logic level transition time of the comparison result signal using a counting clock signal in Fig. 12 and paragraphs 169 and 174.
Allowable Subject Matter
Claims 3-5, 7-12, 17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0201231 A1 show a similar ADC with a limiting circuit and is filed between the priority date and the US filing date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 1, 2022